ORDER

PER CURIAM.
Process Controls International, Inc. (“Appellant”) appeals from the grant of summary judgment in favor of Commercial Union Insurance Companies (“Respondent”) denying Appellant’s claim for pre-tendered attorneys’ fees and expenses under a commercial liability insurance policy ■with Respondent and incurred in the defense of a claim made against Appellant. On appeal Appellant argues that the trial court erred in granting summary judgment because (1) Respondent must show prejudice before Appellant’s claim for pretender defense costs may be barred; and (2) the “voluntary payments” provision in the insurance contract is ambiguous.
We have reviewed the briefs of the parties and record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the trial court’s judgment pursuant to Rule 84.16(b).